DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-13 are pending.

Election/Restrictions
Applicant's election without traverse of invention II, claims 7-13 in the reply filed on October 21, 2022 is acknowledged.  Claims 1-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The following change to the drawing has been identified by the Office: In the Drawing filed 04/01/2010, “FIG.1” should be amended to “FIGURE.” in accordance with 37 CFR 1.84(u) which directs where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  Therefore, the title of drawing “FIG. 1” needs to be replaced by “FIGURE”.  

Specification
The following changes to the Specification have been identified by the Office: According to the amendment needed in the drawing filed 04/01/2020 as set forth above, please amend the Specification throughout to refer to “the FIGURE” in accordance with 37 CFR 1.84(u).  In order to avoid abandonment of the application, applicant must make the above indicated Specification changes.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites “100 to 250C” in line 5, “400C” in line 10, “200C” in line 12 and “100C’ in line 13. It is respectfully suggested to amend the limitations to “100 to 250 [Symbol font/0xB0]C”, “400 [Symbol font/0xB0]C”, and “200[Symbol font/0xB0]C”, respectively. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “a volatile content of below 5%” in line 9. This is considered indefinite for the following reason: The basis for the percentage (%) is unspecified.  It is unclear whether the percentage (%) is based on weight, volume, moles or other units. Therefore, for purposes of examination, the “a volatile content of below 5%” recited in claim 7 will be considered to be expressed in “a volatile content of below 5% based on weight/volume/mole”. 
Claim 7 recites “more preferably” in line 9 and “preferably” in line 12. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 7 recites the broad recitations “below 5%” in line 9 and “less than about 200C” in 12, and the claim also recites “more preferably below 2%” and “preferably below about 100 [Symbol font/0xB0]C” which is the narrower statement of the range/limitation. 
Claims 8-13 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 7.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 5,084,141).
In regard to claim 7, Holland discloses a process/a processor (i.e., an apparatus) for vacuum distillation of whole tires (Abstract), wherein the process for processing rubber material comprising (Fig. 1; see the corresponding process scheme described in col. 4, line 13 thru col. 5, line 24): 
(i) Receiving rubber-based material (2, Fig. 1) through a receiver for accepting the rubber material (#1, Fig. 1).
(ii) Loading the rubber-based material (2, Fig. 1) into one or more resuable trays (6, Fig. 1).
(iii) Pre-heating the rubber-based material in the trays in an oxygen depleted atmosphere in a pre-heating zone (9, Fig. 1) to a temperature of at least 250 [Symbol font/0xB0]C before being subjected to the microwave discharge (col. 3, lines 22-26). It is noted that the upper bound of the recited pre-heating temperature range of 100-250 [Symbol font/0xB0]C touches the lower bound of the pre-heating temperature of at least 250 [Symbol font/0xB0]C taught by Holland, thereby renders the recited pre-heating temperature range prima facie obvious. See MPEP 2144.05.
(iv) Processing the pre-heated rubber-based material by applying microwaves in a microwave zone (10, Fig. 1) and further heat the pre-heated rubber material in the trays in an oxygen depleted environment until the pre-heated rubber is substantially reduced to a carbonaceous material having a volatile content of below 5% (i.e. down to elemental carbon, col. 4, lines 55-57).
(v) Post-heating the processed material in the trays (right side of the shield (13, Fig. 1) by flowing a hot circulation gas which passes in the direction of arrows A, B, C, D and gas outlet (17, Fig. 1) (col. 4, lines 36-38). Since the pre-heating temperature goes up to 500 [Symbol font/0xB0]C (col. 3, lines 22-26) and the pre-heated waste rubber-based material is further heated by the microwaves in the microwave zone (10, Fig. 1), it is reasonably expected that the temperature of the processed material in the trays goes more than about 400 [Symbol font/0xB0]C.  Moreover, the hot circulation gas comprises hydrogen or nitrogen (col. 3, lines 45-53), the limitation of oxygen depleted environment in the post-processing step is considered prima facie obvious.
(vi) Cooling the post-processed rubber material in a cooling conveyor that receives processed rubber material from the microwave unit and cools the material in an oxygen depleted environment (col. 4 lines 45-64, 44, Fig. 2, note that Fig. 2 is a detailed description of the Fig. 1). 
Although Holland does not explicitly disclose the cooling temperature of less than 200 [Symbol font/0xB0]C as recited, the claimed temperature range would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize utility taking into consideration the operational parameters of the cooling operation (time, pressure, throughput), and the physical and chemical make-up of the cooled rubber material, since the cooled, post-processed rubber material is eventually purged to the atmosphere (46, Fig. 2; col. 4, lines 58-64).

In regard to claim 8, Holland discloses the rubber-based material comprises waste tire material (col.,1, lines 8-11) that is to be shredded (col. 4, lines 6-12).

In regard to claim 9, Holland discloses the process scheme of flowing a hot circulation gas which passes in the direction of arrows A, B, C, D and gas outlet (17, Fig. 1), as a result, the gas supply is controlled such that the gas pressure in the vessel is super-atmospheric (col. 4, lines 36-38). Furthermore, Holland teaches the processor further comprising a plurality of isolation units, isolating the atmosphere of at least the pre-heating unit, microwave unit and the cooling conveyor from the ambient atmosphere wherein an inert gas, preferably nitrogen, is introduced into the pre- heating unit, microwave unit and cooling conveyor to create the oxygen depleted environment (col. 3, lines 39-58)

In regard to claims 10 and 11, Holland discloses the processor comprises one or more conveyors for transporting the rubber material comprises a single conveyor for transferring material into the pre­heating unit through the pre-heating unit, out of the -pre-heating unit, into the microwave unit and out of the microwave unit to the cooling conveyor (col. 3, lines 32-38). Since the temperature of the system goes up to 500 [Symbol font/0xB0]C, the choice of metal trays is considered obvious. 

In regard to claim 12, Holland discloses flowing a hot circulation gas which passes in the direction of arrows A, B, C, D and gas outlet (17, Fig. 1) (col. 4, lines 36-38), wherein the hot circulation gas comprises nitrogen (col. 3, lines 45-53).

In regard to claim 13, Holland discloses extracting any vapours and gases emitted while the material is pre-heated, processed or post-heated, and cooling and condensing the extracted vapours and gases through the exit (54, Fig. 2; col. 5, lines 1-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772